                          NOTICE OF LIEN AND ASSIGNMENT

Please be advised that we claim a lien upon any recovery herein for ONE THIRD (1/3) or such
amount as a court awards. All rights relating to attorney’s fees have been assigned to counsel.



                                                 /s/ John Troy
                                                John Troy
                                                TROY LAW, PLLC
                                                41-25 Kissena Boulevard, Suite 103
                                                Flushing, NY 11355
                                                Tel: (718) 762-1324
                                                Email: johntroy@troypllc.com
